Order entered August 6, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00913-CV

    IN RE RIDGECREST HOLDINGS, LLC AND 400 SOUTH WALTON WALKER
                  BOULEVARD, DALLAS, TEXAS, Relators

                 Original Proceeding from the 160th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-12419

                                           ORDER
                          Before Justices Myers, Molberg, and Nowell

       Before the Court are relators’ August 2, 2019 (1) petition for writ of mandamus, (2)

motion for temporary relief incident to petition for writ of mandamus, and (3) motion to

consolidate petition for mandamus with related appeal. In their petition for writ of mandamus,

relators seek relief from the trial court’s June 28, 2019 judgment of contempt. Relators have also

filed an interlocutory appeal of the trial court’s December 21, 2018 temporary injunction. That

interlocutory appeal is pending in this Court in cause number 05-19-00004-CV. According to

relators, the issues presented in their petition for writ of mandamus are in part identical to the

issues raised in the pending interlocutory appeal. We agree.

       Accordingly, we GRANT relator’s motion to consolidate, and ORDER cause number

05-19-00913-CV CONSOLIDATED into cause number 05-19-00004-CV. We DIRECT the

Clerk of this Court to remove all documents from cause number 05-19-00913-CV and refile
them in cause number 05-19-00004-CV and to treat cause number 05-19-00913-CV as a closed

case. We ORDER that all future pleadings be filed in and bear only cause number 05-19-00004-

CV. All current deadlines in cause number 05-19-00004-CV shall remain in place, including the

September 11, 2019 oral argument date.          The parties should be prepared to address the

interlocutory appeal and this original proceeding at oral argument.

         We request that the real parties in interest in 05-19-00913-CV file a response, if any, to

relators’ petition for writ mandamus by August 26, 2019. In accordance with this consolidation

order, that response should be filed in cause number 05-19-00004-CV.

         We also GRANT relators’ motion for temporary relief and STAY enforcement of the

June 28, 2019 judgment of contempt. This stay shall remain in place until further order of this

Court.

         We DIRECT the Clerk of this Court to send a copy of this order to the Honorable Aiesha

Redmond, Presiding Judge, 160th Judicial District Court, and to all parties.


                                                      /s/    ERIN A. NOWELL
                                                             JUSTICE